Citation Nr: 1521988	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  15-09 448	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a July 1985 Board of Veterans' Appeals (Board) decision which denied entitlement to service connection for a stomach disorder.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The moving party is a Veteran who served on active duty from September 1973 to November 1975.

This matter comes before the Board as an original action on the January 2015 motion of the moving party to reverse or revise, on the basis of CUE, a Board decision promulgated on July 30, 1985.


FINDINGS OF FACT

1. In a July 1985 decision, the Board denied service connection for a stomach disorder. 

2. It is not shown that the correct facts were not before the Board or that the statutory and regulatory provisions extant at the time were incorrectly applied in the Board's July 1985 decision.


CONCLUSION OF LAW

The July 1985 Board decision that denied service connection for a stomach disorder was not clearly and unmistakably erroneous. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400 to 20.1411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

As an initial matter with respect to whether VA has met the notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA), the VCAA and its implementing regulations do not expressly indicate whether such provisions apply to motions alleging CUE in prior final decisions of the Board.  However, the United States Court of Appeals for Veterans Claims (Court) has held that, "as a matter of law, the VCAA is inapplicable to CUE claims." Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (the duties specified in the VCAA are not applicable to allegations of CUE in a prior Board decision).  Thus, given the nature of a motion to revise an earlier decision based upon CUE, no notification as to additional evidentiary development of the record is at issue, since the evaluation of such a motion is based upon the record as it was constituted at the time of the decision for which revision is sought. 

II.  Cue Claims Generally

A decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, a prior decision shall be reversed or revised.  38 U.S.C.A. § 7111.  The moving party seeks to reverse or revise, on the grounds of CUE, a July 1985 Board decision that denied service connection for gastritis.  This motion was made in a January 2015 Written Brief Presentation.

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400 to 20.1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  The implementing regulation defines CUE as a very specific and rare kind of error, of fact or law, that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2014). 

A determination of CUE in a prior Board decision must be based on the record and 
the law that existed when that decision was made. 38 C.F.R. § 20.1403(b)(1).  The Court has stated that subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, (2) the Secretary's failure to fulfill the duty to assist, and (3) a disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e) (2014).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. 38 C.F.R. § 20.1403(c).  The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE. 38 C.F.R. § 20.1411(a) (2014). 

III.  Pertinent Laws at Time of July 1985 Board Decision

Under the law in effect at that time of the July 1985 decision, service connection was granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C. §§ 310, 331 (1985); 38 C.F.R. § 3.303 (1985).

Where a veteran served continuously for ninety (90) days or more during a period of war or during peacetime service after December 31, 1946, and a stomach ulcer becomes manifest to a degree of 10 percent within 1 year from the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 312, 313, 337 (1985); 38 C.F.R. § 3.307 (1985).

The moving party filed an original claim for compensation in July 1982, nearly 7 years following his discharge from service.  While the hand written statement is difficult to decipher, the moving party appears to contend that he has had the claimed stomach condition since military service and was treated for it in 1974 and 1975.  

The moving party's claim was denied by rating decision in September 1982.  At 
that time, the RO determined that while service treatment records documented treatment for gastritis, it was shown to be an acute and transitory condition with no residual disability shown.  Additionally, the RO found that there was no evidence of any post-service treatment for a stomach condition.  The moving party timely filed a notice of disagreement and perfected a substantive appeal.  In his Form 9 Substantive Appeal, the moving party argued that he should be awarded service connection because "there are mornings that I spit up blood and have had this problem since 1974 while I was in service.  I have been receiving treatment from the VA Medical Center, Fayetteville, NC, for the stomach problem."

As noted above, the moving party's service treatment records do show treatment for gastritis.  However, the moving party's November 1975 Separation examination reveals a normal abdomen examination.  The moving party did note stomach trouble upon his separation questionnaire.  Also of note, is a January 1982 orthopedic examination that states the moving party was hospitalized for some sort of stomach trouble in 1976.  It appears that the moving party was scheduled for a May 1985 VA examination, however, failed to appear. 

In July 1985, a Board decision denied service connection for a stomach disorder.  The Board reviewed the moving party's service treatment records and noted that in October 1975 while receiving treatment for a back condition, the moving party was given coated aspirin because he stated he had an ulcer problem.  Later in October 1975, the moving party was treated for stomach cramps without nausea or vomiting.  Physical examination revealed active bowel sounds.  The impression was gastritis with myalgia.  At a November 1975 dental clinic evaluation the moving party reported a history of stomach ulcer.  The Board noted that upon separation, abdomen and viscera were evaluated as normal, despite the moving party's complaint of stomach pain.   Additionally, the Board noted that at a July 1976 VA examination, the moving party's digestive system was evaluated as normal.  In a June 1981 private hospitalization record, it is documented that the moving party was unable to use aspirin because of his stomach. 

The Board also considered the moving party's contentions that he developed a chronic stomach disorder while on active duty.  Additionally, they recognized the request of the moving party's representative for a Remand to obtain additional information. 

Based on the record before the Board in July 1985, the Board determined that the service treatment records and additional medical records had shown that the moving party's documented in-service stomach condition was acute and transitory and resolved without residuals noted at the time of separation or thereafter.  Additionally, the Board found that the clinical evidence does not establish that the moving party has ever had a peptic ulcer.  As such, the Board concluded that a chronic stomach disorder was not incurred in or aggravated by service nor may the incurrence of a peptic ulcer during peacetime service be presumed. 

In the January 2015 motion alleging CUE in the July 1985 Board decision, the moving party's representative asserts that the Board erred in reaching this conclusion because: (1) the moving party's medical records documented intolerance of aspirin and Indocin; (2) the Board knew that NSAIDS (aspirin and Indomethacin) caused gastric irritation and lesions; and (3) there was a doctor on the Board's panel who should have known the side effects of drugs on the stomach.

It was specifically argued that the Board failed to properly consider the medical evidence of record with respect to the effect of medication on the moving party's stomach, which he was taking for his back condition.

The Board finds that the moving party's allegation of error in the July 1985 Board decision essentially relates to how the Board weighed and evaluated the evidence that was before it.  A disagreement as to how the facts were weighed or evaluated does not constitute CUE.  In this regard, the Board did consider the medical evidence with respect to the medication the moving party was taking, along with other relevant medical evidence in service treatment records and the post-service medical evidence, and concluded that the evidence weighed against the moving party's claim.  

The Board recognizes the contentions of the moving party's representative that the medical evidence was not properly considered.   However, the Board finds that in July 1985, it weighed the evidence before it and reached its decision.  The allegations of the moving party's representative are essentially a disagreement as to how the facts were weighed or evaluated and does not constitute CUE.  The Board acknowledged the moving party's sensitivity to pain medication in making its decision.

The moving party has not identified any specific finding or conclusion in the July 1985 Board decision that was undebatably erroneous.  In addition, there is no indication that the correct facts, as they were known at the time, were not before the Board, or that the statutory and regulatory provisions extant at the time were incorrectly applied.  The evidence before the Board in July 1985 was varied on the matter of the etiology of the moving party's stomach disorder, which would leave room for debate in the weighing of the evidence.

In this regard, at the time of the July 1985 decision, the Board was not precluded from relying upon its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  As noted by the moving party's representative, a medical member of the Board participated in the July 1985 Board decision and was a signatory to the determination.  His signature signified his agreement with the conclusions that, in considering the medical evidence of record, with the application of generally accepted medical principles, the evidence did not demonstrate that the Veteran had a stomach disorder that was etiologically related to his period of active service.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision in relying on its own medical judgment).  As the July 1985 decision was ascribed to by the medical member of the panel, it cannot be said that all the evidence of record supported the moving party's position.  The opinion that the evidence was insufficient to establish service connection for a stomach disorder was supported by the medical member of the panel, and the Board apparently relied on the medical judgment in deciding the appeal.  To the extent that the moving party asserts that the medical member "should have" been aware of the side effects of medication, the Board finds that such an implied knowledge of certain facts cannot serve as a basis of finding CUE, as such a determination must be made based on facts that are clearly established in the record at the time of the original decision.

Therefore, as the record at the time of the July 1985 decision included medical 
evidence both for and against the conclusion that the moving party had a stomach disorder that was connected to service, the moving party's argument remains one that the Board should have weighed or evaluated the evidence differently, and, thus, cannot form the basis for a finding of CUE.  38 C.F.R. § 20.1403(d)(3) (2014). 

Based on the foregoing, as the July 1985 Board decision contains no error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would be manifestly different but for such error, the July 1985 Board decision was not clearly and unmistakably erroneous in failing to award service connection for a stomach disorder. 

In summary, the Board's July 1985 decision does not contain an outcome determinative error.  Thus, that decision is not clearly and unmistakably erroneous. The moving party's motion for revision of that decision is denied.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400 , 20.1403 (2014).


ORDER

The motion for reversal or revision of the July 1985 Board decision on the basis of CUE is denied.




                       ____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



